DETAILED ACTION
WITHDRAWN REJECTIONS
1	The 35 U.S.C. 103(a) rejection of Claims 32 — 35, 40, 45 and 64 as being unpatentable
over Horan et al (U.S. Patent No. 6,383,589 B1) as evidenced by Hahm (U.S. Patent No.
5,256,359), of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 103(a) rejection of Claims 36 — 37, 39, and 41 — 42 as being
unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) in view of Labbe et al (U.S.
Patent Application Publication 2007/0026174 A1), of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 103(a) rejection of Claim 38 as being unpatentable over Horan et al (U.S.
Patent No. 6,383,589 B1) in view of Pasbrig et al (U.S. Patent Application Publication
2008/0311327 A1), of record on page 2 of the previous Action, is withdrawn.

4.	The 35 U.S.C. 103(a) rejection of Claims 43 — 44, 63 and 65 as being unpatentable
over Horan et al (U.S. Patent No. 6,383,589 B1) in view of Blatz (U.S. Patent No. 4,952,628), of record on page 2 of the previous Action, is withdrawn.





NEW REJECTIONS
Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 32 — 43, 45 and 63 – 65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Falla et al (U.S. Patent Application Publication No. 20020006482 A1) as evidenced by Hahm (U.S. Patent No. 5,256,359).
With regard to Claim 32, Falla et al disclose a tubular container, because  a pouch  is formed from a tubular blown film having its ends sealed  (paragraph 0025) the blown film is therefore a side wall; the side wall is formed from at least two layers, that are a polypropylene – rich layer and a polyethylene – rich layer (paragraph 0024); in at least one embodiment, the blown film therefore consists of the two layers; the thickness of the blown film is  0.25 to 15 mils (paragraph 0119); it is not disclosed by Falla et al that other components are required for the two layers. It would have been obvious for one of ordinary skill in the art to provide for the two layers consisting of the polypropylene and polyethylene, as it is not disclosed by Falla et al that other components are required for the two layers. Falla et al do not disclose that the film has a substantially balanced molecular orientation profile. However,  Hahm discloses that blown films have a substantially balanced molecular orientation profile (balanced orientation; column 4, lines 29 — 38). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. The claimed aspect of ‘for a collapsible tube container’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the  intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02.
	With regard to Claims 33 and 43, a layer of EVOH is additionally disclosed (paragraph 0121 of Falla et al).
With regard to Claims 34 — 35, the blown film generally comprises 2 to 7 layers (paragraph 0121 of Falla et al).
With regard to Claims 36 — 37, 39, 41 — 42 and 45, additional layers are disclosed by Falla et al (paragraph 0121), and because the term ‘generally’ is used, the number of layers is not limited to 2 to 7. Layers comprising a layer of MDPE being substantially 30 microns thick, a layer of HPDE being substantially 20 microns thick, a further layer of HDPE being substantially 55 microns thick, the layer of LDPE being substantially 20 microns, a tie layer being substantially 12.5 microns thick, a barrier layer being substantially 15 microns thick, a further tie layer being substantially 12.5 microns thick, a further layer of HDPE being substantially 25 microns thick, and a further layer of MDPE being substantially 60 microns thick are not disclosed. However, the additional layers comprise HDPE, LDPE and MDPE (paragraph 0121) and the selection of thickness of the blown film is disclosed, depending on the desired use (any thickness required for intended use; paragraph 0119 of Falla et al). It would have been obvious for one of ordinary skill in the art to provide for the claimed layers, as the layers are disclosed. It additionally would have been obvious for one of ordinary skill in the art to optimize the thickness of the film, and therefore the thickness of each layer, depending on the desired end use, as the selection of thickness of the blown film is disclosed, depending on the desired use.
With regard to Claim 38, for the reasons discussed with regard to Claims 36 — 37, 39, and 41 — 42, it would have been obvious for one of ordinary skill in the art to provide for  a
layer of LMDPE, a layer of HPDE, a tie layer, a barrier layer, a further tie layer, a further layer
of HDPE, and a further layer of LMDPE.
 With regard to Claim 40, a thickness of substantially 250 microns is therefore disclosed by Falla et al.
With regard to Claims 63 – 65, no subsequent lamination step is disclosed. It would have been obvious for one of ordinary skill in the art to provide for no subsequent lamination, as no subsequent lamination is disclosed. 

7. 	Claim 44 is rejected under 35 U.S.C. 103(a) as being unpatentable
over Falla et al (U.S. Patent Application Publication No. 20020006482 A1) as evidenced by Hahm (U.S. Patent No. 5,256,359) in view of Blatz (U.S. Patent No. 4,952,628).
Falla et al and Hahm discloses a container as discussed above.  Falla et al and Hahm fail to disclose a barrier layer comprising APA.
Blatz teaches a container (column 30, line 50) comprising a barrier layer comprising
APA (column 2, lines 10 — 30) for the purpose of obtaining eliminating the need for a moisture barrier (column 6, lines 46 — 56).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
barrier layer comprising APA in order to eliminate the need for a moisture
barrier as taught by Blatz.
ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 32 — 35, 40, 45 and 64 as being unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) as evidenced by Hahm (U.S. Patent No. 5,256,359), 35 U.S.C. 103(a) rejection of Claims 36 — 37, 39, and 41 — 42 as being unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) in view of Labbe et al (U.S. Patent Application Publication 2007/0026174 A1), 35 U.S.C. 103(a) rejection of Claim 38 as being unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) in view of Pasbrig et al (U.S. Patent Application Publication 2008/0311327 A1) and 35 U.S.C. 103(a) rejection of Claims 43 — 44, 63 and 65 as being unpatentable over Horan et al (U.S. Patent No. 6,383,589 B1) in view of Blatz (U.S. Patent No. 4,952,628), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782